DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments of 8/4/22 have resolved the previously presented drawing objections, claim objections, and 112(b) rejections presented in the Office Action dated 4/8/22. The examiner however notes that applicant’s amendments have introduced new indefinite claim language, as discussed in the rejection below. 

Applicant's arguments filed 8/4/22 have been fully considered but they are not persuasive. The claims in question were previously rejected over Brandsdal (US 20190017345 A1).
Applicant argues that the newly recited limitation is not taught by Brandsdal, specifically “there is no teaching or suggestion of any gaps in the “shear element 33””. The examiner respectfully notes that applicant argues an embodiment not relied upon in the rejection below. Specifically, the embodiment of Figure 1, with seat shown in Fig 6C, does explicitly show the newly recited limitation. This is discussed in additional detail in the rejection below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, 6, and 12 each recite “the third surface further comprising a radial protrusion adapted to shear off from the third surface”. In other words, the third surface has been recited as comprising a radial protrusion which is supposed to shear off from itself. It is not clear how the radial protrusion shears off from itself, as presently recited. Claims 2-5, 7-11, and 13-20 are rejected for depending from an indefinite claim.

Claim 1, 6, and 12 each recite “a first axial range” and “a second axial range”. It is not clear what applicant intends by the term “axial”. An axis is a line. However the features of the sub-protrusion(s) and gap(s) are arrange circumferentially around the shearable sleeve. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). Claims 2-5, 7-11, and 13-20 are rejected for depending from an indefinite claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandsdal (US 20190017345 A1).

Regarding claim 1, Brandsdal teaches a shearable sleeve for supporting a disintegrable plug element in a pipe string, the shearable sleeve (Fig 1, sleeve 11) comprising: 
a seat for supporting the disintegrable plug element (Fig 1, seat 11b)
a second portion including a second circumferential end surface (Fig 1, portion below flange 11a, labelled as 11d in Fig 6B). 
a third surface (Fig 1, Fig 6B, portions at 11a and 11c including recesses 12a-12c) further comprising: 
a radial protrusion (Fig 1, Fig 6B, portions 11a and 11c, at least 11a extends radially outwards from the sleeve main portion 11, Para 0035, “first part 11a is in this embodiment configured as a protrusion around at least a part of a circumference of the seat element 11”) adapted to shear off from the third surface when exposed to a predefined axial force (As best understood in light of the indefinite claim language, Fig 1, Fig 6B, Para 0035, “connecting part 11c is provided as a shear element, i.e., arranged to break when subjected to a force higher than a predetermined breaking force”); and 
a recess (Fig 6A-6C, recesses 12a-c) for receiving a loading device for initiating disintegration of the disintegrable plug element (Fig 7, recess, not labelled but seen, is able to receive a loading device 4)
and further characterized in that the radial protrusion comprises three sub-protrusions that have a first axial range (Fig 6A, there are three protrusions 11a between each of the gaps 12a, 12b, 12c, which have a circumferential range) and three gaps (Fig 6A, gaps 12a, 12b, 12c), each gap respectively spanning between two adjacent sub-protrusions and having a second axial range (Fig 6A, the gaps 12a-12c occupy a range as seen), wherein a sum of the first axial range and the second axial range is 120o (Fig 6A, the examiner notes that there are 3 gaps and three sub-protrusions around the circumferential surface thus equally 120 degrees alternatively and/or additionally, the examiner notes that the range may be arbitrarily defined such that the sum of the ranges equals the recited value). 
Brandsdal in the embodiment relied upon is silent on the recited particulars of the first portion, as it relates to its position to the other recited components. 
In an alternate embodiment, Brandsdal teaches a first portion including a first circumferential end surface (Fig 19, portion of seat element 31 above shearable portion 33/which is analogous to the shearable portion of 11a in Fig 1); the seat being included in the first portion of the shearable sleeve (Fig 19, as seen, the first portion contains the seat which is the slanted portion which engages plug 2). 
the third surface (Fig 19, the shearable portion 33 is analogous to the third surface as identified in the primary embodiment relied upon) extending axially between the first circumferential end surface and the second circumferential end surface (Fig 19, the third surface as identified is between the first end/upper end and the second end/lower end of the sleeve 31). 
characterized in that the radial protrusion is axially offset relative to the first circumferential end surface (Fig 19, the shearable portion 33/radial protrusion, is axially below the first end/upper end).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by the primary embodiment of Brandsdal relied upon by having the relative position of the third surface as disclosed by the embodiment of Brandsdal shown in Fig 19 because Brandsdal presents known alternatives for the location of the radial protrusion relative to the remainder of the sleeve e.g. the embodiment of Fig 1 where the radial protrusion is located at the upper end of a shearable moving sleeve, the embodiment of Fig 11 where the radial protrusion is located at the bottom end of a shearable moving sleeve, and the embodiment of Fig 19 where the radial protrusion is located at the half-way point of a shearable moving sleeve. Each of the embodiments operates in a predictable manner known in the art as in each embodiment, the shearable sleeve’s shearable radial protrusion remains shearable to and permits the axial movement of the sleeve which seats a wellbore plug. Moreover, it has been held that that a mere relocation of a part (in this case, the relocation of the third surface/radial protrusion to a halfway point in a sleeve) is not patentably distinct from the prior art because shifting its position would not have modified the operation of the device (as further evidenced by the various embodiments of Brandsdal cited which show that the tool remains operable despite its altered location). 

Regarding claim 2, Brandsdal further teaches wherein the radial protrusion is axially offset from the second circumferential end surface (Fig 19, the radial protrusion 33 is axially above the second end/lower end of the sleeve 31).  

Regarding claim 3, Brandsdal further teaches wherein the radial protrusion is located half-way between the first circumferential end surface and the second circumferential end surface (Fig 19, the radial protrusion of the third surface 33 as identified is half-way between the first end/upper end and the second end/lower end of the sleeve 31 which is understood as conveying a general midpoint).  

Regarding claim 4, Brandsdal further teaches wherein, in a position of use in a pipe string, the first portion is an upper portion of the shearable sleeve and the second portion is a lower portion of the shearable sleeve (Fig 1, the first portion as defined in the parent claim is the upper portion of the sleeve and the second portion as defined in the parent claim is the lower portion of the sleeve).  

Regarding claim 5, Brandsdal further teaches wherein the shearable sleeve is enabled for pre-assembly with the disintegrateable plug element prior to assembly in the pipe string (Fig 1, the sleeve 11 is pre-assembly i.e. intact as it must be assembled before use as a shearable sleeve).  

Regarding claim 6, Brandsdal teaches a plug device for insertion into a pipe string, the plug device comprising: 
a shearable sleeve (Fig 1, sleeve 11) further comprising:
a seat for supporting a disintegrable plug element (Fig 1, seat 11b supports plug 2)
a second portion including a second circumferential end surface (Fig 1, portion below flange 11a, labelled as 11d in Fig 6B). 
a third surface (Fig 1, Fig 6B, portions at 11a and 11c including recesses 12a-12c) further comprising: 
a radial protrusion (Fig 1, Fig 6B, portions 11a and 11c, at least 11a extends radially outwards from the sleeve main portion 11, Para 0035, “first part 11a is in this embodiment configured as a protrusion around at least a part of a circumference of the seat element 11”) adapted to shear off from the third surface when exposed to a predefined axial force (As best understood in light of the indefinite claim language, Fig 1, Fig 6B, Para 0035, “connecting part 11c is provided as a shear element, i.e., arranged to break when subjected to a force higher than a predetermined breaking force”); and 
a recess (Fig 6A-6C, recesses 12a-c) for receiving a loading device for initiating disintegration of the disintegrable plug element (Fig 7, recess, not labelled but seen, is able to receive a loading device 4) 
and further characterized in that the radial protrusion comprises three sub-protrusions that have a first axial range (Fig 6A, there are three protrusions 11a between each of the gaps 12a, 12b, 12c, which have a circumferential range) and three gaps (Fig 6A, gaps 12a, 12b, 12c), each gap respectively spanning between two adjacent sub-protrusions and having a second axial range (Fig 6A, the gaps 12a-12c occupy a range as seen), wherein a sum of the first axial range and the second axial range is 120o (Fig 6A, the examiner notes that there are 3 gaps and three sub-protrusions around the circumferential surface thus equally 120 degrees alternatively and/or additionally, the examiner notes that the range may be arbitrarily defined such that the sum of the ranges equals the recited value). 
Brandsdal in the embodiment relied upon is silent on the recited particulars of the first portion, as it relates to its position to the other recited components. 
In an alternate embodiment, Brandsdal teaches a first portion including a first circumferential end surface (Fig 19, portion of seat element 31 above shearable portion 33/which is analogous to the shearable portion of 11a in Fig 1); the seat being included in the first portion of the shearable sleeve (Fig 19, as seen, the first portion contains the seat which is the slanted portion which engages plug 2). 
the third surface (Fig 19, the shearable portion 33 is analogous to the third surface as identified in the primary embodiment relied upon) extending axially between the first circumferential end surface and the second circumferential end surface (Fig 19, the third surface as identified is between the first end/upper end and the second end/lower end of the sleeve 31). 
characterized in that the radial protrusion is axially offset relative to the first circumferential end surface (Fig 19, the shearable portion 33/radial protrusion, is axially below the first end/upper end).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by the primary embodiment of Brandsdal relied upon by having the relative position of the third surface as disclosed by the embodiment of Brandsdal shown in Fig 19 because Brandsdal presents known alternatives for the location of the radial protrusion relative to the remainder of the sleeve e.g. the embodiment of Fig 1 where the radial protrusion is located at the upper end of a shearable moving sleeve, the embodiment of Fig 11 where the radial protrusion is located at the bottom end of a shearable moving sleeve, and the embodiment of Fig 19 where the radial protrusion is located at the half-way point of a shearable moving sleeve. Each of the embodiments operates in a predictable manner known in the art as in each embodiment, the shearable sleeve’s shearable radial protrusion remains shearable to and permits the axial movement of the sleeve which seats a wellbore plug. Moreover, it has been held that that a mere relocation of a part (in this case, the relocation of the third surface/radial protrusion to a halfway point in a sleeve) is not patentably distinct from the prior art because shifting its position would not have modified the operation of the device (as further evidenced by the various embodiments of Brandsdal cited which show that the tool remains operable despite its altered location). 
Brandsdal as modified teaches the disintegrable plug element adapted to be supported by the seat (Fig 1, seat 11b supports plug 2; Para 0031, plug is “a disintegrateable plug element”); 
the loading device (Fig 1, Fig 7, loading device 4) adapted to be received in the recess of the shearable sleeve (Fig 7, recess, not labelled but seen, is able to receive a loading device 4) and adapted to initiate disintegration of the disintegrable plug element upon contact with the disintegrable plug element (Para 0041, “blades 4a-c have respective contact faces 4a′,4b′,4c′ arranged to apply a pressure force on a part on the surface of the plug element 2, in order to crush it.”); and 
a sealing device for sealing the disintegrable plug element with the pipe string (Fig 1, seal 7, Para 0033, “one or more sealing ring(s) arranged around the plug element 2, for example, in a recess or otherwise provided space in the wall 10a.”).  

Regarding claim 7, Brandsdal further teaches a support ring (Fig 1, the upper flanged portion of element 10b, this flanged portion is approximately at 13. This member constitutes a ring, as seen, it circumscribes the inner surface of pipe 10a. Para 0034, this is also described as having a “support surface”) for supporting the disintegrable plug element (Fig 1, Para 0034, “support surface 13 in the plug housing 6 in order to prevent axial movement of the seat element 11, whilst the seat 11b is arranged on a second part 11d (see FIG. 6b) of the seat element 11”; when intact, in preventing the movement of the seat sleeve 11, the plug element 2 is similarly supported from movement).  

Regarding claim 8, Brandsdal further teaches an abutment member adapted to support the radial protrusion against the pipe string (Fig 1, the upper flanged portion of element 10b, this flanged portion is approximately at 13. This supports the radial protrusion 11a, as seen, and keeps it in a position such that it is engaged against the pipe string 10a and does not fall downhole and away from this portion of the pipe string).  

Regarding claim 9, Brandsdal further teaches wherein the shearable sleeve, the disintegrable plug element, and the loading device are enabled for pre-assembly with each other prior to assembly of the plug device in the pipe string (Fig 1, the plug 2, sleeve 11, and loading device 4 are shown assembled together and thus are able to be assembled by an end user).  

Regarding claim 12, Brandsdal teaches a plug assembly in a pipe string (Fig 8, plug assembly 1a in pipe string 100, specifically the embodiment of Fig 1 is being relied upon for the plug assembly), the plug assembly comprising: 
a plug device (see below) comprising: 
a shearable sleeve (Fig 1, sleeve 11) further comprising:
a seat for supporting a disintegrable plug element (Fig 1, seat 11b supports plug 2)
a second portion including a second circumferential end surface (Fig 1, portion below flange 11a, labelled as 11d in Fig 6B). 
a third surface (Fig 1, Fig 6B, portions at 11a and 11c including recesses 12a-12c) further comprising: 
a radial protrusion (Fig 1, Fig 6B, portions 11a and 11c, at least 11a extends radially outwards from the sleeve main portion 11, Para 0035, “first part 11a is in this embodiment configured as a protrusion around at least a part of a circumference of the seat element 11”) adapted to shear off from the third surface when exposed to a predefined axial force (As best understood in light of the indefinite claim language, Fig 1, Fig 6B, Para 0035, “connecting part 11c is provided as a shear element, i.e., arranged to break when subjected to a force higher than a predetermined breaking force”); and 
a recess (Fig 6A-6C, recesses 12a-c) for receiving a loading device for initiating disintegration of the disintegrable plug element (Fig 7, recess, not labelled but seen, is able to receive a loading device 4) 
and further characterized in that the radial protrusion comprises three sub-protrusions that have a first axial range (Fig 6A, there are three protrusions 11a between each of the gaps 12a, 12b, 12c, which have a circumferential range) and three gaps (Fig 6A, gaps 12a, 12b, 12c), each gap respectively spanning between two adjacent sub-protrusions and having a second axial range (Fig 6A, the gaps 12a-12c occupy a range as seen), wherein a sum of the first axial range and the second axial range is 120o (Fig 6A, the examiner notes that there are 3 gaps and three sub-protrusions around the circumferential surface thus equally 120 degrees alternatively and/or additionally, the examiner notes that the range may be arbitrarily defined such that the sum of the ranges equals the recited value). 
Brandsdal in the embodiment relied upon is silent on the recited particulars of the first portion, as it relates to its position to the other recited components. 
In an alternate embodiment, Brandsdal teaches a first portion including a first circumferential end surface (Fig 19, portion of seat element 31 above shearable portion 33/which is analogous to the shearable portion of 11a in Fig 1); the seat being included in the first portion of the shearable sleeve (Fig 19, as seen, the first portion contains the seat which is the slanted portion which engages plug 2). 
the third surface (Fig 19, the shearable portion 33 is analogous to the third surface as identified in the primary embodiment relied upon) extending axially between the first circumferential end surface and the second circumferential end surface (Fig 19, the third surface as identified is between the first end/upper end and the second end/lower end of the sleeve 31) 
characterized in that the radial protrusion is axially offset relative to the first circumferential end surface (Fig 19, the shearable portion 33/radial protrusion, is axially below the first end/upper end).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by the primary embodiment of Brandsdal relied upon by having the relative position of the third surface as disclosed by the embodiment of Brandsdal shown in Fig 19 because Brandsdal presents known alternatives for the location of the radial protrusion relative to the remainder of the sleeve e.g. the embodiment of Fig 1 where the radial protrusion is located at the upper end of a shearable moving sleeve, the embodiment of Fig 11 where the radial protrusion is located at the bottom end of a shearable moving sleeve, and the embodiment of Fig 19 where the radial protrusion is located at the half-way point of a shearable moving sleeve. Each of the embodiments operates in a predictable manner known in the art as in each embodiment, the shearable sleeve’s shearable radial protrusion remains shearable to and permits the axial movement of the sleeve which seats a wellbore plug. Moreover, it has been held that that a mere relocation of a part (in this case, the relocation of the third surface/radial protrusion to a halfway point in a sleeve) is not patentably distinct from the prior art because shifting its position would not have modified the operation of the device (as further evidenced by the various embodiments of Brandsdal cited which show that the tool remains operable despite its altered location). 
Brandsdal as modified teaches the disintegrable plug element adapted to be supported by the seat (Fig 1, seat 11b supports plug 2; Para 0031, plug is “a disintegrateable plug element”); 
a loading device (Fig 1, Fig 7, loading device 4) adapted to be received in the recess of the shearable sleeve (Fig 7, recess, not labelled but seen, is able to receive a loading device 4) and adapted to initiate disintegration of the disintegrable plug element upon contact with the disintegrable plug (Para 0041, “blades 4a-c have respective contact faces 4a′,4b′,4c′ arranged to apply a pressure force on a part on the surface of the plug element 2, in order to crush it.”); and 
a sealing device for sealing the disintegrable plug element with the pipe string (Fig 1, seal 7, Para 0033, “one or more sealing ring(s) arranged around the plug element 2, for example, in a recess or otherwise provided space in the wall 10a.”)
a plug housing in which the plug device is located (Fig 1, plug housing 10a has plug 2, the examiner acknowledges that the plug housing 10a is a sub-element of the pipe string, which is clear and consistent with the specification see e.g. Para 0047), wherein the disintegrable plug element is movable in an axial direction of the pipe string between a first position in which the disintegrable plug element is spaced apart from the loading device (Fig 1, the first position is shown. The plug 2 is spaced from loading device 4) and a second position in which the disintegrable plug element is in contact with the loading device (Fig 2, the second position is shown. The plug 2 is in contact with the loading device 4, the position shown reflect downhole movement/along the longitudinal axis of the pipe string).  

Regarding claim 13, Brandsdal further teaches wherein the first portion of the shearable sleeve is a lower portion (Fig 8, the assembly 1a, of which the first portion is a part, is at the lower portion of the pipe string), whereby the disintegrable plug element is placed inside the outer surface portion of the shearable sleeve before activation of the plug assembly (Fig 1, the plug 2 is seated inside the seat 11b, the seat is an outer surface of the sleeve 11).  

Regarding claim 14, Brandsdal further teaches wherein the radial protrusion is axially offset from the second circumferential end surface of the shearable sleeve  (Fig 19, the radial protrusion 33 is axially above the second end/lower end of the sleeve 31).  

Regarding claim 15, Brandsdal further teaches wherein the radial protrusion is located half- way between the first circumferential end surface and the second circumferential end surface of the shearable sleeve  (As best understood in light of the indefinite claim language, Fig 19, the radial protrusion of the third surface 33 as identified is half-way between the first end/upper end and the second end/lower end of the sleeve 31 which is understood as conveying a general midpoint).  

Regarding claim 16, Brandsdal further teaches wherein the plug device further comprises a support ring (Fig 1, the upper flanged portion of element 10b, this flanged portion is approximately at 13. This member constitutes a ring, as seen, it circumscribes the inner surface of pipe 10a. Para 0034, this is also described as having a “support surface”) for supporting the disintegrable plug element  (Fig 1, Para 0034, “support surface 13 in the plug housing 6 in order to prevent axial movement of the seat element 11, whilst the seat 11b is arranged on a second part 11d (see FIG. 6b) of the seat element 11”; when intact, in preventing the movement of the seat sleeve 11, the plug element 2 is similarly supported from movement).  

Regarding claim 17, Brandsdal further teaches wherein the plug device is axially movable within the plug housing together with the main portion of the shearable sleeve after the radial protrusions have been sheared off (Fig 2, and Figs 4-5, the plug 2 moves with the portion 11d of the sleeve after 11a has been broken off).   

Regarding claim 18, Brandsdal further teaches, wherein the plug device further comprises an abutment member adapted to support the radial protrusion against the pipe string (Fig 1, the upper flanged portion of element 10b, this flanged portion is approximately at 13. This supports the radial protrusion 11a, as seen, and keeps it in a position such that it is engaged against the pipe string/plug housing portion of the pipe string 10a and does not fall downhole and away from this portion of the pipe string. The examiner again notes that the plug housing 10a is a sub-element of the pipe string, which is clear and consistent with the specification see e.g. Para 0047).  

Regarding claim 19, Brandsdal further teaches wherein the inner diameter of the shearable sleeve is equal to the inner diameter of the pipe string (Figs 3-5, sleeve 11 has an inner diameter which is equal to that of the pipe housing 10a, which is equal to that of the pipe string as a whole 10).  

Regarding claim 20, Brandsdal further teaches wherein the radial protrusion of the third surface and the loading device remain fixed in the plug assembly after activation of the plug assembly (Fig 2, as seen in the activated state/post shearing, the radial protrusion 11a, not labelled, and loading device 4 remain in their position. See also Fig 5.).

Claim 6 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandsdal (US 20190017345 A1), in view of Hassel-Sorensen (US 20070012438 A1).

Regarding claim 6, Brandsdal teaches a plug device for insertion into a pipe string, the plug device comprising: 
a shearable sleeve (Fig 1, sleeve 11) further comprising:
a seat for supporting a disintegrable plug element (Fig 1, seat 11b supports plug 2)
a second portion including a second circumferential end surface (Fig 1, portion below flange 11a, labelled as 11d in Fig 6B). 
a third surface (Fig 1, Fig 6B, portions at 11a and 11c including recesses 12a-12c) further comprising: 
a radial protrusion (Fig 1, Fig 6B, portions 11a and 11c, at least 11a extends radially outwards from the sleeve main portion 11, Para 0035, “first part 11a is in this embodiment configured as a protrusion around at least a part of a circumference of the seat element 11”) adapted to shear off from the third surface when exposed to a predefined axial force (As best understood in light of the indefinite claim language, Fig 1, Fig 6B, Para 0035, “connecting part 11c is provided as a shear element, i.e., arranged to break when subjected to a force higher than a predetermined breaking force”); and 
a recess (Fig 6A-6C, recesses 12a-c) for receiving a loading device for initiating disintegration of the disintegrable plug element (Fig 7, recess, not labelled but seen, is able to receive a loading device 4) 
and further characterized in that the radial protrusion comprises three sub-protrusions that have a first axial range (Fig 6A, there are three protrusions 11a between each of the gaps 12a, 12b, 12c, which have a circumferential range) and three gaps (Fig 6A, gaps 12a, 12b, 12c), each gap respectively spanning between two adjacent sub-protrusions and having a second axial range (Fig 6A, the gaps 12a-12c occupy a range as seen), wherein a sum of the first axial range and the second axial range is 120o (Fig 6A, the examiner notes that there are 3 gaps and three sub-protrusions around the circumferential surface thus equally 120 degrees alternatively and/or additionally, the examiner notes that the range may be arbitrarily defined such that the sum of the ranges equals the recited value). 
Brandsdal in the embodiment relied upon is silent on the recited particulars of the first portion, as it relates to its position to the other recited components. 
In an alternate embodiment, Brandsdal teaches a first portion including a first circumferential end surface (Fig 19, portion of seat element 31 above shearable portion 33/which is analogous to the shearable portion of 11a in Fig 1); the seat being included in the first portion of the shearable sleeve (Fig 19, as seen, the first portion contains the seat which is the slanted portion which engages plug 2). 
the third surface (Fig 19, the shearable portion 33 is analogous to the third surface as identified in the primary embodiment relied upon) extending axially between the first circumferential end surface and the second circumferential end surface (Fig 19, the third surface as identified is between the first end/upper end and the second end/lower end of the sleeve 31). 
characterized in that the radial protrusion is axially offset relative to the first circumferential end surface (Fig 19, the shearable portion 33/radial protrusion, is axially below the first end/upper end).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by the primary embodiment of Brandsdal relied upon by having the relative position of the third surface as disclosed by the embodiment of Brandsdal shown in Fig 19 because Brandsdal presents known alternatives for the location of the radial protrusion relative to the remainder of the sleeve e.g. the embodiment of Fig 1 where the radial protrusion is located at the upper end of a shearable moving sleeve, the embodiment of Fig 11 where the radial protrusion is located at the bottom end of a shearable moving sleeve, and the embodiment of Fig 19 where the radial protrusion is located at the half-way point of a shearable moving sleeve. Each of the embodiments operates in a predictable manner known in the art as in each embodiment, the shearable sleeve’s shearable radial protrusion remains shearable to and permits the axial movement of the sleeve which seats a wellbore plug. Moreover, it has been held that that a mere relocation of a part (in this case, the relocation of the third surface/radial protrusion to a halfway point in a sleeve) is not patentably distinct from the prior art because shifting its position would not have modified the operation of the device (as further evidenced by the various embodiments of Brandsdal cited which show that the tool remains operable despite its altered location). 
Brandsdal as modified teaches the disintegrable plug element adapted to be supported by the seat (Fig 1, seat 11b supports plug 2; Para 0031, plug is “a disintegrateable plug element”); 
the loading device (Fig 1, Fig 7, loading device 4) adapted to be received in the recess of the shearable sleeve (Fig 7, recess, not labelled but seen, is able to receive a loading device 4) and adapted to initiate disintegration of the disintegrable plug element upon contact with the disintegrable plug element (Para 0041, “blades 4a-c have respective contact faces 4a′,4b′,4c′ arranged to apply a pressure force on a part on the surface of the plug element 2, in order to crush it.”). 
While Brandsdal teaches a sealing device 7 (Fig 1), when considered in view of the dependent claims, Brandsdal is silent on a plurality of elements, one of which constitutes a sealing device. 
Hassel-Sorensen teaches a sealing device for sealing the disintegrable plug element with the pipe string (Fig 8, upper sealing o-ring 72 is used to seal the device 8).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Brandsdal by using the sealing system 70 as disclosed by Hassel-Sorensen “to   distribute the pressure so that the surface pressure against the glass is reduced, and the risk of fissure formations and operating failure are reduced” (Para 0057).

Regarding claim 10, Brandsdal as modified teaches an insert member formed as a cylindrical housing for the disintegrable plug element (Fig 8 of Hassel-Sorensen, the insert member 74 and 76 is inserted in between the plug 12 and the tubular 28. As a modification to Brandsdal, and in its own right, is cylindrical in nature because it engaged with a round inner surface of a pipe and round exterior surface of the plug).  

Regarding claim 11, Brandsdal as modified further teaches wherein the shearable sleeve, the disintegrable plug element, the sealing device and the insert member are enabled for pre-assembly with each other prior to assembly of the plug device in the pipe string (Fig 1, the sleeve 11, plug 2 of Brandsdal/plug 12 of Hassel-Sorensen, seal 72 of Hassel-Sorensen, and the insert member 74 and 76 of Hassel-Sorensen are able to be pre-assembled as they are shown as being assembled together).  
	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT FULLER can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.Y./Examiner, Art Unit 3676                                                                                                                                                                                                        
/ROBERT E FULLER/Primary Examiner, Art Unit 3676